IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 8, 2008
                                     No. 07-10772
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

TIMOTHY RANDOLPH WALLACE

                                                  Petitioner-Appellant

v.

BRAD LIVINGSTON

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CV-1112


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Timothy Randolph Wallace, Texas prisoner # 894160, was convicted in
1999 of aggravated robbery with a deadly weapon and was sentenced to 37 years
in prison. Wallace appeals the dismissal of his 28 U.S.C. § 2254 habeas corpus
application challenging that conviction.             After Wallace filed his § 2254
application, the district court administratively closed the case and unfiled the
documents because Wallace had failed to obtain permission to file the case as



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10772

was required by an earlier order of that court in Wallace v. Cockrell, No. 3:02-
CV-1807 (N.D. Tex. Mar. 27, 2003).
      This § 2254 application was not Wallace’s first, and the sole claim raised
in the current application was raised in Wallace’s earlier application. Thus, the
current application was successive, see In re Cain, 137 F.3d 234, 235 (5th Cir.
1998), but Wallace never obtained authorization to file it as required by 28
U.S.C. § 2244(b)(3)(A). Accordingly, the district court was correct to dismiss it.
See id.; United States v. Key, 205 F.3d 773, 774 (5th Cir.2000) (holding that a
district court lacks jurisdiction to entertain an unauthorized successive
application). We affirm the dismissal on that alternative basis. See United
States v. Early, 27 F.3d 140, 142 (5th Cir. 1994) (recognizing that denial of
unauthorized motion may be affirmed on alternative basis of lack of jurisdiction).
      In light of the frivolous nature of this appeal and the injunction imposed
by the district court, Wallace is hereby warned that the filing of frivolous,
repetitive, or otherwise abusive filings will invite the imposition of sanctions,
including dismissal, monetary sanctions, and/or restrictions on his ability to file
pleadings in this court and any court subject to this court's jurisdiction.
      AFFIRMED; SANCTION WARNING ISSUED.




                                        2